December 13, 1957



Honorable Robert S. Calvert        Opinion No. WW-311
Comptroller of Public Accounts
Capitol Station                    Re: The authority of the Comp-
Austin 11, Texas                       troller of Public Accounts,
                                       under the Constitution of
                                       Texas, Art. VII, Sec. 17,
                                       as adopted in 1947 and 1956,
                                       to authorize remittances to
                                       certain colleges of money re-
                                       ceived by the State after
                                       December 31, 1957, from taxes
                                       theretofore levied by the
                                       1947 amendment, when such re-
                                       mittances are not to be ap-
                                       plied on notes or bonds issued
Dear Mr. Calvert:                      pursuant to such amendment.

Your letter requesting our opinion presents the following
question:

         "With respect to Section 17 of,Article VII,
         added as an amendment to the Constitution of
         Texas on August 23, 1947, will it be proper
         for the Comptroller of Public Accounts to
         authorize remittances to the governing boards
         of the colleges named therein of money re-
         ceived by the State after December 31, 1957,
         from taxes levied during the initial ten-year
         period ending on said date, when such remit-
         tances are not to be applied on notes or bonds
         issued pursuant to such amendment to the Con-
         stitution?"

Your letter also states:

         "The experience of this office indicates that
         over 60% of the money from taxes levied by the
Honorable Robert S. Calvert, page #2 (WW-311)



        original amendment for the year 1957 will
        not reach the State Treasury until after
        December 31, 1957. In addition, for several
        years after December 31, 1957, the close of
        the initial ten-year period, money from
        taxes levied during that period, but which
        were not timely paid and became delinquent,
        will come into the Treasury."

Section 17 of Article VII was added to the Constitution of
Texas on August 23, 1947; for convenience it will be desig-
nated as the "1947 Amendment."  A subsequent amendment was
adopted on November 6, 1956; it will be designated as the
"1956 Amendment."

The 1947 Amendment authorized the issuance of bonds or notes
by the governing boards of certain named colleges "for the
purpose of acquiring, constructing and initially equipping
buildings, or other permanent improvements at the . . .
institutions . . .)I,such bonds or notes to be secured by the
pledge of a special State ad valorem tax on property of Five
 (5o) Cents on the one hundred dollars valuation as specifi-
cally allocated in the amendment on a percentage basis to the
respective colleges.

Subsequently, an opinion of this Department (A.G. Op. No-V-799,
1949, citing A.G. Op. No-V-798, 1949) construinq only the 1947
Amendment, concluded as follows:

         "The proceeds of the Five (5$) Cents tax
         levied by Section 17 of Article VII, Con-
         stitution of Texas, may not be withdrawn
         from the State Treasury for any purpose
         other than payment of principal and inter-
         est upon bonds or notes authorized to be
         issued under such constitutional provision."

But the 1947 Amendment will be superseded or repealed on Janu-
ary 1, 1958, by the express language of the 1956 Amendment and
thereafter authority for the issuance of bonds and notes under
the 1947 Amendment will be non-existent.  Nevertheless, the 1956
Amendment expressly preserves the "allocation of the revenue"
  .    -




Honorable Robert S. Calvert, page #3 (WW-311)



made by the 1947 Amendment and specifies that such allotment
is not to be affected "in any way" by the provisions of the
1956 Amendment.

The allocation of funds in the 1947 Amendment begins in the
following language:

           "Funds raised from said Five (Se) Cents tax
           levy for the ten (10) year period beginning
           January 1, 1948, are hereby allocated to the
           following instituzns   of higher learning,
           and in tbe.following proportions to wit:
           . . .U (Emphasis added)

There follows a list of the institutions and the percentage
of the total tax collections "hereby allocated" to each.

The 1956 Amendment provides:

           "This amendment shall be self-enacting:
           provided, however, it shall not become
           operative or effective upon its adoption
           so as to supersede or repeal the former
           provisions of this Section, but shall
           become so operative and effexve    on
           Januaryx, -,
                      1958. . .- . , nor shallthe
           provisions of this amendment affect in
           any way the prior allocation of the Eve-
           nue for the ten-year period beginning
           January 1, 1948, as heretofore authorized
           by (the 1947 Amendment)."   (Emphasis and
           matter in parentheses supplied)

In order to ascertain the intent of the electorate in approving
the adoption of the two amendments in question it is necessary
to construe them together. The 1947 Amendment clearly pro-
vided that the tax "funds are hereby allocated" to the col-
leges named; the 1956 Amendment just as clearly provides that
such prior allocation of revenue shall not be affected in any
way.
Honorable Robert S. Calvert, page #4 (WW-311)



The intent is clear to the effect that the colleges named
in the 1947 Amendment are to receive, as allocated, their
respective shares of all the tax money received, or to be
received, by the State Treasury as a result of the levy
made by the 1947 Amendment, even though on January 1, 1958,
their power to issue bonds and notes under the 1947 Amend-
ment will no longer exist. Under no other construction
could the provision of the 1956 Amendment be given effect,
wherein it is stated:

         II
              e   .nor shall the provisions of this
                      .   ,


         amendment affect in any way the prior allo-
         cation of the revenue for the ten-year period
         beginning January 1, 1948, as heretofore au-
         thorized by the provisions of Section 17 of
         Article VII of this Constitution as adopted
         August 23, 1947."   (Emphasis added)

It is apparent from the language of the 1947 Amendment that
the tax was levied on behalf of the colleges for the purpose
of their acquiring, constructing and initially equipping
buildings, or other permanent improvements at the designated
colleges.  It is fundamental that money from taxes levied
and collected for a certain purpose may be expended for such
purpose only. Carroll v. Williams, 109 Tex. 155, 202 S.W.
504 (1918): Spears v. City of South Houston, 137 S.W.2d 197
(Civ.App. 1940, affd. 136 Tex, 218, 150 S.W.2d 74).

You are, therefore, respectfully advised that your question
is answered in the affirmative, the remittances to be made
to the colleges named and apportioned among them in accord-
ance with the allocation made in the 1947 Amendment, and
such funds are to be used by the colleges exclusively for
the purpose described in the preceding paragraph.

                              SUMMARY

         The Comptroller of Public Accoun,ts may au-
         thorize remi.ttances to the colleges named
         in ,the 1947 Amendment to the Constitution
         of Texas, Article VII, Section 17, in ac-
         cordance with the allocation therein made,
Honorable Robert S. Calvert, page #5 (WW-311)



            of money received by the State after Decem-
            ber 31, 1957, from taxes theretofore levied
            by said 1947 Amendment, although such re-
            mittances are not to be applied on notes or
            bonds issued pursuant to such amendment.



                                     Very truly yours,


                                     WILL WILSON




                                         Assistant
APPROVED:

OPINION COMMITTEE

Geo . P. Blackburn, Chairman
H. Grady Chandler
J. C. Davis, Jr,
John Reeves

REVIEWED FOR THE ATTORNEY GENERAL

By:   James N. Ludlum,
      First Assistant.